The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-16 have been examined.Claims 1-16 have been rejected.

Response to Arguments
The arguments submitted December 22, 2020 have been fully considered but are not persuasive.  
	Applicant has argued that Shaffer teaches a support engineer performing the various error reporting and debugging steps and that Shaffer does not disclose a method performed entirely by computing devices that detects, reports errors, and determines a response to errors by consulting an index.  The examiner respectfully disagrees that the claims preclude involvement by a support engineer.  The claims do not recite a method being performed entirely without human intervention.
	Claim 1 recites "with computing devices comprising computer hardware".  Within the system disclosed by Shaffer ('429) claimed steps of monitoring and detecting are performed using computer hardware (column 5 lines 5-38).  Claimed steps of receiving diagnostic information, consulting an index and providing an error response are performed by a support engineer with use of a computer, as described in the rejection.  None of the claimed steps have been correlated to entirely mental steps performed by a support engineer without computer hardware.
with use of a computer, as described in the rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaffer (US Patent 7,398,429) in view of Lopke (US Patent Application Publication 2002/0133755).


	with computing devices comprising computer hardware:
	monitoring, with one or more first devices, one or more data operations, wherein the one or more first devices have access privileges to data (column 2 lines 58-61, tracing is performed at some level during a detected error and the level of tracing is adjusted in response to a detected error; Figure 2 shows tracing and logging being performed by a system including a hard disk);
	detecting, with the one or more first devices, an error associated with a failed performance of the one or more data operations (Figure 3 step 302);
	receiving diagnostic information, wherein the diagnostic information comprises information about the failed performance of the one or more data operations (column 8 lines 35-36, detailed logs are created; column 4 lines 55-61, the support engineer can use the logs to identify the root cause of the error; this report may be sent to a remote server, as in column 8 line 36);
	consulting, with the one or more second devices, to determine error response instructions based at least in part on the diagnostic information (column 4 lines 55-61, the support engineer, relying on the receiving device, can use the logs to identify the root cause of the error; and column 4 lines 27-33, debugging is performed to find and remove errors); and
	providing, with the one or more second devices, the error response instructions to the one or more first devices (column 8 lines 49-51, the software modules responsible for an error may be debugged).

Shaffer ('429) teaches that the log data may be received and viewed by a support engineer (column 4 lines 55-61) and that a support engineer is capable of modifying the software modules of the system (column 5 lines 65-67).

Shaffer ('429) does not expressly disclose the receiving being done by a second device, and that the receiving, consulting and providing are performed with a computing device comprising computer hardware. 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the error logging system disclosed by Shaffer ('429) such that the support engineer uses a computer to receive and view error reports. This modification would have been obvious because, as would be clear to one of ordinary skill in the art, use of a computer would allow the support engineer to receive error reports digitally for faster report viewing, recording, and handling.

Shaffer (’429) does not expressly disclose the method wherein the one or more second devices do not possess access privileges to the data.

Shaffer (’429) teaches that the report is sent to a remote server (column 8 line 36) or personnel (column 8 lines 48-51). The examiner has taken official notice that it is well known in the art for a data storage system to protect its data by limiting the data's accessibility from external systems (as described in other prior art cited in the case file).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software tracing system disclosed by Shaffer (’429) such that the software designer who receives the tracing report (column 8 lines 48-51), and the computer used by the software designer (as in an obvious implication discussed above), does not have access privileges to view sensitive data within the storage system. This modification would have been obvious because a client's privacy may be important to him and the software designer or technician who receives the error reports does not require access to the specific personal data related to the problem reports.

Shaffer (’429) does not disclose the method wherein the consulting to determine error response instructions is based on consulting an index.

Lopke (755) teaches a diagnostic system in which an error code is reported by a device to a database (paragraphs 18 and 20) which then replies with an appropriate error correction procedure for the device (paragraph 25).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the diagnostic system disclosed by Shaffer (’429) such that the diagnostic procedure employs a diagnostic data base supporting error codes, as taught by Lopke (755). This modification would have been obvious because a user is generally provided with cryptic error codes when a machine breaks 

As per claim 2, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 wherein the one or more first devices assemble the diagnostic information into a report and provide the report to the one or more second devices (Shaffer (’492) column 6 lines 14-20 and column 8 line 36).

As per claim 3, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 wherein detecting the error includes receiving at least one error message (Shaffer (’429) column 7 lines 36-39).

As per claim 4, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 further comprising requesting at least a portion of the diagnostic information, wherein the diagnostic information requested is determined based at least in part on information in the index (Lopke (755) paragraph 25, the error correction procedure is provided based on data corresponding to the reported error code).

As per claim 6, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 wherein monitoring the one or more data operations comprises monitoring at least one of following types of information: file type distribution, file size distribution, distribution of access time, distribution of modification time, distribution by owner, capacity of storage 

As per claim 7, Shaffer ('429) in view of Lopke ('755) discloses the method of claim 1 wherein the one or more second devices generate an error report based upon selection criteria provided by an administrator (Shaffer (’429) column 5 lines 63-67).

As per claim 8, Shaffer ('429) in view of Lopke ('755) discloses the method of claim 1 wherein the one or more second devices generate an error report without human intervention (as described in the discussion of claim 1, use of a computer by the support engineer to receive error data and view notifications or reports is obvious because of the increased efficiency that the computer provides).

As per claims 9-12 and 14-16, these claims recite limitations found in claims 1-4 and 6-8, respectively, and are respectively rejected on the same grounds as claims 1-4 and 6-8.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shaffer (’429) in view of Lopke ('755) and Gold (US Patent 6,058,494).

As per claim 5, Shaffer (’429) in view of Lopke ('755) discloses the method of claim 1. Shaffer (’429) in view of Lopke ('755) does not expressly disclose the method wherein the one or more second devices prioritize an error report, wherein the error report is 

Gold (’494) teaches a storage status monitoring system wherein error messages are ordered based on their severity (column 2 lines 6-9).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the monitoring system disclosed by Shaffer (’429) in view of Lopke (755) such that multiple reports received at the same time are ordered based on their severity, as taught by Gold (’494). This modification would have been obvious because it would help a user in prioritizing error recovery actions (Gold (’494) column 2 lines 8-9).

As per claim 13, this claim recites limitations found in claim 5 and is rejected on the same grounds as claim 5.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114